
	
		II
		Calendar No. 519
		112th CONGRESS
		2d Session
		S. 2282
		[Report No. 112–217]
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Inhofe (for himself,
			 Mrs. Boxer, Mr.
			 Vitter, Ms. Landrieu,
			 Mr. Cochran, Mr. Johnson of South Dakota,
			 Ms. Klobuchar, Mr. Wicker, Mr.
			 Blunt, Mr. Tester,
			 Mr. Cardin, Mr.
			 Baucus, Mr. Coons,
			 Mr. Alexander, and
			 Mr. Portman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			September 19, 2012
			Reported by Mrs. Boxer,
			 without amendment
		
		A BILL
		To extend the authorization of appropriations to carry
		  out approved wetlands conservation projects under the North American Wetlands
		  Conservation Act through fiscal year 2017.
	
	
		1.Short titleThis Act may be cited as the
			 North American Wetlands Conservation
			 Extension Act of 2012.
		2.Authorization of
			 appropriationsSection 7(c)(5)
			 of the North American Wetlands Conservation Act (16 U.S.C. 4406(c)(5)) is
			 amended by striking 2012 and inserting
			 2017.
		
	
		September 19, 2012
		Reported without amendment
	
